[Cite as State v. Maldonado, 2020-Ohio-5616.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                Plaintiff-Appellee,              :
                                                           No. 108907
                v.                               :

ELVIN MALDONADO,                                 :

                Defendant-Appellant.             :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART, REVERSED IN PART,
                          AND REMANDED
                RELEASED AND JOURNALIZED: December 10, 2020


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-18-634404-A


                                           Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Glen Ramdhan, Assistant Prosecuting
                Attorney, for appellee.

                The Law Office of Jaye M. Schlachet, Jaye Schlachet, and
                Eric M. Levy, for appellant.
ANITA LASTER MAYS, P.J.:

              Defendant-appellant Elvin Maldonado appeals from his convictions

for felonious assault and discharge of a firearm on or near prohibited premises. He

assigns the following errors for our review:

      I.     The trial court erred when it entered a conviction and imposed a
             void sentence for a five-year drive-by shooting firearm
             specification for Count 8, discharge of a firearm on or near
             prohibited premises, a charge where the specification is not
             applicable.

      II.    [Maldonado’s] convictions were entered without sufficient
             evidence.

      III.   [Maldonado’s] convictions were against the manifest weight of
             the evidence.

      IV.    The trial court erred when it failed to instruct the jury on
             aggravated assault, an inferior offense to felonious assault,
             which was overwhelmingly supported by the testimony at trial.

      V.     [Maldonado’s] convictions are inconsistent within the same
             count and violate the United States and Ohio Constitutions and
             otherwise his right to due process of law where the jury’s findings
             of not guilty on the firearm specifications within the same counts
             as his underlying convictions and guilty findings on the drive-by
             shooting specifications make such convictions impossible.

      VI.    [Maldonado’s] convictions must be vacated as a result of
             ineffective assistance of trial counsel.

      VII.   The trial court erred when it sentenced [Maldonado] to register
             as a violent offender under R.C. 2903.41, Sierah’s Law which is
             contrary to law as not being applicable to any of [his]
             convictions.

              Having reviewed the record and the caselaw, including the state’s

acknowledgment that Maldonado’s first assigned error is well-taken, we affirm the

conviction for discharge of a firearm on or near prohibited premises but remand that
conviction for resentencing, and we reverse the convictions for felonious assault and

remand them for a new trial. For convenience, we shall address the assigned errors

out of their predesignated order.

              Following a November 5, 2018 shooting, Maldonado was charged

with attempted murder and two counts of felonious assault upon Carmen Rojas

(“Rojas”), a total of four counts of felonious assault upon Kenny Rivera (“Rivera”),

and minors A.S., J.S., and A.F., and discharge of a weapon on or near prohibited

premises, all with one-year, three-year, and five-year “drive-by” firearm

specifications. The case proceeded to a jury trial on May 22, 2019.

              Through an interpreter, Rojas testified that she lives in a duplex on

Cloud Avenue in Cleveland. Maldonado is her former neighbor, but he moved prior

to the shooting that is the subject of the trial. While they were neighbors, their

families had been friendly. However, after Maldonado’s dog bit Rojas’s daughter’s

boyfriend, Maldonado’s family was evicted from the duplex, and the families were

no longer on good terms. On November 5, 2018, Rojas’s son, Rivera, his girlfriend,

A.S., Rojas’s daughter, J.S., and her granddaughter, A.F., were with Rojas at her

home. According to Rojas, at approximately 3:45 p.m., a woman associated with

Maldonado drove a young man to her home and gave him eggs. The young man

threw the eggs at Rojas’s car and her house, then the woman threatened Rojas before

leaving.

              Rojas subsequently asked Rivera, A.S., and J.S. to go to the store for

her. The group walked to the nearby Q’s Gas Station. When they arrived at the gas
station, they spotted Maldonado in a white truck, and his son and another boy near

the gas pumps. Rivera confronted Maldonado’s son and the other boy about egging

Rojas’s home. As Maldonado emerged from the truck, he ordered his son and the

other boy to get into the truck. At that point, Rivera and Maldonado began to fight.

After the fight was broken up by others at the gas station, Maldonado returned to

his truck, threatened retaliation, and briefly followed Rivera, A.S., and J.S. as they

returned to Rojas’s home. According to A.S., Rivera, who was on parole, was

unarmed. A.S. also testified that she did not see Maldonado with a weapon.

              Rivera and the others returned to Rojas’s home and stood outside

with Rojas and A.F. Approximately fifteen to twenty minutes later, a white F-150

truck arrived, and the driver began shooting, striking Rojas in the neck. Other shots

were fired toward the backyard. Rojas told police officers who responded to the

scene that Maldonado was the assailant. She testified that she saw Maldonado in

the truck immediately before the shooting. A.S. and J.S. testified that Maldonado

was the shooter. Rojas testified that the shooting occurred while the truck was in

her driveway. She also testified that she was hospitalized after the shooting and has

lingering dexterity problems from her injuries. A.S. testified that the white truck

was partially in the driveway and partially on the street when the shooting occurred.

              Cleveland Officer Jonathan Holub (“Officer Holub”) testified that he

went to Maldonado’s home to question him about the shooting. Maldonado was not

there, but a white truck registered to Maldonado’s father was in the yard. According

to Officer Holub, the truck’s hood was warm, indicating that it had recently been
driven. Maldonado’s father told Officer Holub that Maldonado had used the truck

before driving to work in another vehicle. He also consented to a search of the truck.

No fingerprints, gun, or shell casings were recovered from the white truck.

However, a .22 caliber rimfire cartridge was recovered from the street in front of

Rojas’s house. It was not established that the cartridge had “cycled through a

firearm” or had simply been dropped.

              Cleveland Police Detective Cynthia Moore (“Det. Moore”) testified

that she spoke with Maldonado at his job at a nearby deli. According to Det. Moore,

Maldonado stated that he fought Rivera after Rivera confronted his son and the

other boy about the egging incident. Maldonado stated that he was bloodied during

this fight and that Rivera had a weapon. Maldonado was arrested at the deli.

              Proceeding with the defense, Maldonado’s mother testified that just

before 4:00 p.m., Maldonado drove in the white truck registered to Maldonado’s

father and began looking for his son and the other child who had not yet returned

from school. Maldonado returned home approximately fifteen to twenty minutes

later. At that point, he was bloodied and suffering from an asthma attack. He asked

her to drive him to work, then changed his mind, and decided to drive her car after

parking his truck in the backyard.

              Maldonado’s son testified that he and the other boy walked home

from school and stopped at the gas station. At the gas station, Rivera confronted

him about the egging incident. When Maldonado exited his truck, Rivera punched

him in the eye and put him in a choke hold. During the fight, a gun fell from Rivera’s
waistband, and one of the minors with him picked it up and then walked toward

Cloud Avenue. Maldonado’s son testified that Maldonado lost the fight with Rivera.

After the fight, Maldonado was “the maddest [he] had ever seen him” and breathing

like he was having an asthma attack. Maldonado’s son decided to give Maldonado

space after the fight. He watched as Maldonado drove off past Cloud Avenue and

past a nearby cemetery. When the son arrived home, Maldonado’s truck was already

parked in the backyard.

              San Pedro Garcia (“Garcia”), a friend of Maldonado, testified that on

the afternoon of the shooting, he was at laundromat near the gas station and spoke

briefly with Maldonado. A few minutes later, he saw Maldonado and Rivera arguing.

Garcia testified that Rivera threw the first punch and generally got the better of

Maldonado during the fight. Garcia also testified that he saw a gun fall from Rivera’s

waist during the fight. At that point, Maldonado instructed his son and the other

child to flee, and a black-haired girl with Rivera picked up the weapon.

              Maldonado testified that he received a Facebook call warning him

that Rivera was about to start trouble with his son at the gas station. Maldonado got

into the truck and headed toward the gas station. When he arrived, he told Rivera

to deal with him and not the children. According to Maldonado, Rivera was the

aggressor of the ensuing fight, and punched him in the eye as he exited the truck. As

they fought, Rivera’s gun fell to the ground, and Maldonado told his son and the

other boy to run. Afterward, when Maldonado was driving away, Rivera warned

Maldonado that he was going to shoot them, and Maldonado began suffering an
asthma attack. According to Maldonado, he experiences asthma attacks when he is

extremely stressed. Maldonado denied involvement in the shooting.

              Maldonado further testified that he did not drive the white truck to

his job at the deli because the plates were expired, and it had a burned out blinker

light. He parked the truck in the backyard when he arrived home so that it would

not be damaged by neighborhood vandals. Maldonado stated that when police later

confronted him at his job at the deli, he was frightened and mistakenly stated that

he had previously been driving a different vehicle, and not the white truck.

              Maldonado was acquitted of attempted murder and all of the one-

year and three-year firearm specifications, but he was convicted of all remaining

charges. The trial court merged the felonious assault charges involving Rojas with

the count of discharging a weapon on or near prohibited premises. The court

sentenced Maldonado to serve a five-year term for the drive-by firearm specification

and a four- year term on the merged offenses, and to concurrent nine-year terms on

the remaining offenses.

          Applicability of R.C. 2941.146 Specification to Discharge of
                  Firearm on or Near Prohibited Premises

              In the first assigned error, Maldonado asserts that the R.C. 2941.146

five-year “drive-by” firearm specification is not applicable to a charge of discharge

of a firearm on or near prohibited premises in violation of R.C. 2923.162. He argues

that R.C. 2941.146 applies only to felonies that include, as an essential element,

purposely or knowingly causing or attempting to cause the death of or physical harm
to another, but R.C. 2923.162 is a strict liability offense that contains the element of

“serious physical harm,” but not “physical harm.”

                The state of Ohio concedes this error. Likewise, we note that R.C.

2941.146 provides for a mandatory five-year prison term for offenders who commit

“a felony that includes, as an essential element, purposely or knowingly causing or

attempting to cause the death of or physical harm to another[.]” See State v.

Peoples, 10th Dist. Franklin No. 18AP-850, 2019-Ohio-2141, ¶ 11. R.C. 2923.162

does not contain the mens rea of “purposely,” and is instead a strict liability offense.

See State v. James, 2015-Ohio-4987, 53 N.E.3d 770, ¶ 33 (8th Dist.). Therefore, the

five-year drive-by specification is not applicable to this offense. Accordingly, we

conclude that this assigned error is well taken.        Inasmuch as this well-taken

argument is dispositive of the assigned error, we do not reach Maldonado’s second

argument that the five-year specification is inapplicable to a charge of discharge of

a firearm on or near prohibited premises because R.C. 2923.162 contains the

element of “serious physical harm” rather than “physical harm.”

                          No Aggravated Assault Instruction

               In the fourth assigned error, Maldonado argues that the trial court

erred in failing to instruct the jury on the offense of aggravated assault, as a lesser

included offense of felonious assault. He maintains that there was evidence that he

had both serious provocation and actual sudden passion and a fit of rage, and that

the events occurred within minutes of each other and in an extremely close

geographical proximity.
               As defined in R.C. 2903.12, aggravated assault is an inferior degree of

felonious assault “since its elements are identical to those of felonious assault, except

for the additional mitigating element of serious provocation.” State v. Deem, 40

Ohio St.3d 205, 210-211, 533 N.E.2d 294 (1988). The difference between the

elements of aggravated and felonious assault is provocation involving sudden

passion or fit of rage. State v. McDuffie, 8th Dist. Cuyahoga No. 100826, 2014-Ohio-

4924, ¶ 22.

               In a trial for felonious assault, where the defendant presents sufficient

evidence of serious provocation, an instruction on aggravated assault must be given

to the jury. Deem, 40 Ohio St.3d 205, 533 N.E.2d 294, at paragraph four of the

syllabus. A defendant must show that he or she acted under serious provocation. Id.

at ¶ 23-24. “‘Provocation, to be serious, must be reasonably sufficient to bring on

extreme stress and the provocation must be reasonably sufficient to incite or to

arouse the defendant into using deadly force.’” State v. Smith, 168 Ohio App.3d 141,

2006-Ohio-3720, 858 N.E.2d 1222, ¶ 43 (1st Dist.), quoting State v. Horton, 9th

Dist. Summit No. 26407, 2013-Ohio-3902, ¶ 52. R.C. 2903.12 also states that a

defendant must act “while under the influence of sudden passion or in a sudden fit

of rage.”

               In State v. Mack, 82 Ohio St.3d 198, 1998-Ohio-375, 694 N.E.2d

1328, the Ohio Supreme Court reiterated that an objective standard must be applied

to determine whether the alleged provocation is reasonably sufficient to bring on a

sudden passion or fit of rage, meaning that the provocation must be “sufficient to
arouse the passions of an ordinary person beyond the power of his or her control.”

Id. at 201. “[P]ast incidents or verbal threats do not satisfy the test for reasonably

sufficient provocation when there is sufficient time for cooling off.” Id. at 201. If

this objective standard is met, then the inquiry shifts to a subjective standard to

determine whether the defendant in the particular case “‘actually was under the

influence of sudden passion or in a sudden fit of rage.’” Id., quoting State v. Shane,

63 Ohio St.3d 630, 590 N.E.2d 272 (1992). Finally, we note that the “determination

of adequate provocation is a fact specific analysis.” State v. Torres, 3d Dist. Defiance

No. 4-01-06, 2002-Ohio-1203, *11.

               In undertaking the required fact-specific analysis in this matter, and

turning to the objective standard, we note that the record clearly demonstrates that

the Rojas group had been friends with Maldonado and his family but there was a

falling out after the dog-bite incident. After that, Maldonado’s family was evicted

from their home. Tensions accumulated, and after the egging incident, the Rojas

group blamed Maldonado’s family. Rivera confronted Maldonado’s son and the

other boy in the presence of Maldonado. Maldonado emerged from the truck when

he saw Rivera accosting the boys and instructed them to get into his truck. At that

point, Rivera and Maldonado began fighting. Rivera struck Maldonado in the eye

and put him in a choke hold. During the fight, a gun fell from Rivera’s waist and was

picked up by someone with him. On these facts, this courts find the objective

standard to be met herein.
              Turning to the subjective standard, the state insists that there is

insufficient evidence of provocation because Maldonado testified, “I was mad. I

wasn’t like fiery mad. I was just -- I was more concerned and upset.” However,

Maldonado admitted that he was suffering from an asthma attack. His son also

testified that that Maldonado was having an asthma attack. The son explained that

this was the angriest he had ever seen his father. He could see that his father was in

a fit of rage from the manner in which he grabbed the steering wheel of the truck

after being beat up by Rivera. Maldonado’s mother likewise testified that her son

was bloodied after the fight. As he prepared to go to work, she was concerned about

his breathing and wanted him to take his asthma medication. This is sufficient

evidence to show that that the subjective standard was met in this matter.

              As to whether a “cooling off” occurred herein, we recognize that a

cooling off period can be extremely short. See State v. Burkes, 8th Dist. Cuyahoga

No. 106412, 2018-Ohio-4854, ¶ 31 (sufficient cooling off period where the claimed

provocation was an alleged assault from the previous the night). See also State v.

Harber, 8th Dist. Cuyahoga No. 51758, 1987 Ohio App. LEXIS 7137 (Feb. 19, 1987)

(ten-minute interval defeated claim of provocation where “there was no evidence

that appellant had anything to fear once he exited the house”). However, after a

twenty-minute interval, sufficient provocation was still present where the victim

propositioned the defendant’s young son. See State v. Patterson, 10th Dist. Franklin

No. 14AP-290, 2014-Ohio-2740, ¶ 13.         Here, the evidence demonstrated that

Maldonado was extremely upset after Rivera confronted his son and the other boy,
then punched him and put him in a choke hold. On the record presented, including

Maldonado’s bloodied state and breathing difficulties, his concern for his son given

the Facebook threats, and his discovery that Rivera carried a weapon, we cannot say

that the interval here, approximately 15 minutes, defeats the serious provocation.

               In accordance with the foregoing, we conclude that the defense

presented sufficient evidence of serious provocation that was sufficient to arouse the

passions of an ordinary person beyond the power of his or her control and

reasonably sufficient to incite or arouse Maldonado into using deadly force. We also

conclude that Maldonado acted while under the influence of sudden passion or in a

sudden fit of rage. Therefore, we hold that the trial court erred in failing to give the

jury an instruction on aggravated assault.

               This court recognizes that numerous cases from this court that have

upheld the denial of an aggravated assault instruction in a trial on felonious assault.

See, e.g., Mack, 82 Ohio St.3d 198, 1998-Ohio-375, 694 N.E.2d 1328; Shane, 63

Ohio St.3d at 634-635, 590 N.E.2d at 276; State v. Bouie, 8th Dist. Cuyahoga No.

108095, 2019-Ohio-4579; State v. Crim, 8th Dist. Cuyahoga No. 82347, 2004-Ohio-

2553. However, in that the analysis that must be undertaken by the reviewing court

is driven by the particular facts presented in each individual case, these cases do not

compel a particular outcome. Rather, they set forth an analytical framework that

was duly recognized and applied by this court herein.

               Finally, insofar as the state argues that the instruction on the lesser

offense of aggravated assault is not proper because Maldonado denied committing
the offense, we note that in State v. Wine, 140 Ohio St.3d 409, 2014-Ohio-3948, 18

N.E.3d 1207, the Ohio Supreme Court held as follows:

      [T]his court explained in [State v.] Wilkins, [, 64 Ohio St.2d 382, 388,
      415 N.E.2d 303 (1980)] even when a complete defense is offered by the
      defendant, if the state’s evidence could be interpreted as supporting
      only a lesser included offense, a lesser-included-offense charge to the
      jury is appropriate:

      “To clarify, we are restating the rule as follows:

      “If the evidence adduced on behalf of the defense is such that if
      accepted by the trier of fact it would constitute a complete defense to
      all substantive elements of the crime charged, the trier of fact will not
      be permitted to consider a lesser included offense unless the trier of fact
      could reasonably find against the state and for the accused upon one or
      more of the elements of the crime charged, and for the state and against
      the accused on the remaining elements, which, by themselves, would
      sustain a conviction upon a lesser included offense.” Id. at 388.

      This court has therefore left no doubt that it is the quality of the
      evidence offered, not the strategy of the defendant, that determines
      whether a lesser-included-offense charge should be given to a jury. * *
      *

      * * * A defendant’s choice to pursue an all-or-nothing defense does not
      require a trial judge to impose upon the state an all-or-nothing
      prosecution of the crime charged if the evidence would support a
      conviction on a lesser included offense: “If under any reasonable view
      of the evidence it is possible for the trier of fact to find the defendant
      not guilty of the greater offense and guilty of the lesser offense, the
      instruction on the lesser included offense must be given.”

Wine at ¶ 25- 32, quoting State v. Wilkins, 64 Ohio St.2d 382, 388, 415 N.E.2d 303

(1980). Accord State v. Bouie, 8th Dist. Cuyahoga No. 108095, 2019-Ohio-

4579, ¶ 46. See also State v. McDuffie, 8th Dist. Cuyahoga No. 100826, 2014-Ohio-

4924, ¶ 22.
              Here, we note that Maldonado’s defense included evidence going to

the issue of provocation. He presented a sort of hybrid defense that, despite his

denial that he committed the offense, also included evidence going to provocation.

That is, Maldonado’s son testified that when Maldonado exited his truck at the gas

station, Rivera punched him in the eye and placed him in a choke hold. Maldonado

lost the fight with Rivera, and a gun fell from Rivera’s waist during the fight. After

that, Maldonado was “the maddest [his son] had ever seen him” and breathing like

he was having an asthma attack. Maldonado’s friend Garcia also testified that

Maldonado and Rivera argued, and Rivera threw the first punch. According to

Garcia, Rivera got the better of Maldonado during the fight and had a gun.

              Moreover, from the evidence contained in the record as a whole,

construed in a light most favorable to Maldonado, a reasonable jury could find that

he established by a preponderance of the evidence the existence of provocation.

              This assigned error is well-taken. The felonious assault convictions

are reversed and remanded for a new trial to include an instruction on the lesser

offense of aggravated assault.

                              Sufficiency of the Evidence

              In the second assigned error, Maldonado argues that his convictions

are not supported by sufficient evidence. He asserts that there is no evidence that

the shooting was committed with a firearm as opposed to a BB gun or pellet gun. He

also asserts that the state’s evidence indicated that the shooting occurred from a

private driveway, and not a public road or highway as required under R.C. 2923.162.
He additionally argues that the felonious assault convictions are not supported due

to lack of evidence that the shooter “even shot in the direction of the * * * victims so

as to knowingly expect to cause physical harm.”

               A sufficiency challenge requires a court to determine whether the

state has met its burden of production at trial and to consider not the credibility of

the evidence, but whether, if credible, the evidence presented would support a

conviction. State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).

The relevant inquiry is whether, after viewing the evidence in a light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d 259,

574 N.E.2d 492 (1991), paragraph two of the syllabus, following, Jackson v.

Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). The state may use

direct evidence, circumstantial evidence, or both, in order to establish the elements

of a crime.    See State v. Durr, 58 Ohio St.3d 86, 568 N.E.2d 674 (1991).

Circumstantial evidence is “proof of facts or circumstances by direct evidence from

which the trier of fact may reasonably infer other related or connected facts that

naturally or logically follow.” State v. Seals, 8th Dist. Cuyahoga No. 101081,

2015-Ohio-517, ¶ 32.

               Turning to the conviction for discharge of a firearm on or near

prohibited premises, the state’s evidence indicated that Rojas’s family experienced

ongoing problems from Maldonado’s family after the dog-bite-related eviction. The

record demonstrates that Rivera and Maldonado got into a physical fight at the gas
station immediately after Rojas’s house and car were egged. According to Rivera,

Maldonado threatened retaliation. About fifteen to twenty minutes after the fight

with Rivera at the gas station, while Rojas and her family were in the driveway,

Maldonado was observed in the white truck during the shooting. Rojas was struck

in the neck. As to Maldonado’s argument that no eyewitness testimony places him

at the scene, both Rojas and A.S. observed him in the white truck during the

shooting. A.S. identified Maldonado in a photo array and again in court as the

assailant.

              Maldonado also complains that there is insufficient evidence to

support of discharge of firearm on or near prohibited premises under R.C. 2923.162

because Rojas testified that the shooter was in her driveway, so she did not establish

that he discharged a firearm upon or over a public road or highway. We agree that

Rojas testified that the shooter was positioned in the driveway, and not on a public

road as required under R.C. 2923.162. However, A.S. testified that Maldonado was

in the white truck and that it was positioned partially on the driveway and partially

on the road. The cartridge was discovered on the street, not the driveway. As to

Maldonado’s claim that there was insufficient evidence that he shots came from a

firearm, as opposed to a BB gun, Rojas and A.S. testified that they heard shots, and

the state’s evidence indicated that a .22 caliber cartridge was recovered from the

street.

              There is sufficient evidence to support this conviction.
                  In the fourth assigned error, this court reversed the felonious assault

convictions and remanded them for retrial to include an instruction on aggravated

assault. Solely for purposes of determining that retrial is proper, we conclude that

the felonious assault convictions are supported by sufficient evidence.            As to

Maldonado’s argument that no eyewitness testimony places him at the scene, both

Rojas and A.S. observed him in the white truck during the shooting. A.S. identified

Maldonado in a photo array and again in court as the assailant. As to Maldonado’s

claim that the shooter did not aim at any individual, we note that in State v. Norris,

8th Dist. Cuyahoga No. 91000, 2009-Ohio-34, this court rejected this same

argument and stated:

      Norris contends that Zackery’s testimony that she “wasn’t shooting
      directly at anybody,” supports, if anything, a conviction for negligent
      assault, because the evidence does not demonstrate that she acted
      “knowingly,” a necessary element of felonious assault. We disagree.

       It is common knowledge that a firearm is an inherently dangerous
      instrumentality, use of which is reasonably likely to produce serious
      injury or death. State v. Widner (1982), 69 Ohio St.2d 267, 270, 431
      N.E.2d 1025. Courts have consistently held that shooting a gun in a
      place where there is risk of injury to one or more persons supports the
      inference that the offender acted knowingly.

Id. at ¶ 19-20.

                  This analysis is also applicable herein, and we additionally note that

Rojas was struck in the neck during the shooting. Accordingly, this portion of

Maldonado’s assigned error lacks merit. As to Maldonado’s claim that there was

insufficient evidence that the shots came from a firearm, as opposed to a BB gun,
Rojas and A.S. testified that they heard shots, and the state’s evidence indicated that

a .22 caliber cartridge was recovered from the street.

               This assigned error is without merit.

                       Manifest Weight of the Evidence

               In the third assigned error, Maldonado argues that his convictions

are against the manifest weight of the evidence. He raises many of the same

arguments that he previously raised in his sufficiency challenge. He also asserts that

the witnesses presented by the state were biased, not credible, and made conflicting

and inconsistent claims.

               “[W]eight of the evidence involves the inclination of the greater

amount of credible evidence.” Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541, at

387. Weight of the evidence concerns “the evidence’s effect of inducing belief.” State

v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing

Thompkins at 386-387. The reviewing court must consider all the evidence in the

record, the reasonable inferences, and the credibility of the witnesses to determine

“‘whether in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered.’” Thompkins at 387, quoting State v. Martin, 20 Ohio

App.3d 172, 485 N.E.2d 717 (1st Dist.1983).

                Furthermore, “the weight to be given the evidence and the credibility

of the witnesses are primarily for the trier of the facts.” State v. DeHass, 10 Ohio

St.2d 230, 227 N.E.2d 212 (1967), paragraph one of the syllabus. When examining
witness credibility, “the choice between credible witnesses and their conflicting

testimony rests solely with the finder of fact and an appellate court may not

substitute its own judgment for that of the finder of fact.” State v. Awan, 22 Ohio

St.3d 120, 123, 489 N.E.2d 277 (1986). The factfinder “is free to believe all, some,

or none of the testimony of each witness appearing before it.” State v. Ellis, 8th Dist.

Cuyahoga No. 98538, 2013-Ohio-1184, ¶ 18.

               Upon review, we cannot say that the jury lost its way and created a

manifest miscarriage of justice by convicting Maldonado of discharging a weapon

over prohibited premises. The record indicates that there was ongoing conflict

between Rojas’s family and Maldonado’s family after Maldonado’s eviction. On the

day of the shooting, while Rojas and her other family members were outside,

Maldonado, from a position within the street but near the driveway, was seen

shooting at the house, striking Rojas in the neck. From the foregoing, we cannot say

that the jury lost its way or created a manifest miscarriage of justice in convicting

Maldonado of the offense.

               The third assigned error is without merit.

                                  Inconsistent Verdicts

               In the fifth assigned error, Maldonado contends that the acquittals

on the one-year and three-year firearm specifications are inconsistent with both the

conviction for discharging a firearm in violation of R.C. 2923.162 and the five-year

“drive-by” firearm specifications.
                   “The several counts of an indictment containing more than one count

are not interdependent and an inconsistency in a verdict does not arise out of

inconsistent responses to different counts, but only arises out of inconsistent

responses to the same count.” State v. Lovejoy, 79 Ohio St.3d 440, 683 N.E.2d 1112

(1979), paragraph one of the syllabus.

                   With regard to the contention that the acquittals on the one-year and

three-year firearm specifications are fatally inconsistent with the convictions on the

principal offenses, this court recently observed in State v. Amey, 2018-Ohio-4207,

120 N.E.3d 503 (8th Dist.):

       Amey relies on State v. Koss, 49 Ohio St.3d 213, 551 N.E.2d 970 (1990),
       in support of his inconsistent-verdicts argument. In that case, the Ohio
       Supreme Court held that an acquittal on a gun specification but the
       finding of guilt on the principal offense of voluntary manslaughter for
       causing the death of a victim with the firearm were inconsistent, and
       therefore, the voluntary manslaughter conviction was reversed. There
       was no legal authority or analysis in support of the conclusion reached
       in that case. Koss, in fact, contradicted the Ohio Supreme Court’s
       earlier conclusion on inconsistency between the principal charge and
       the associated specification. State v. Perryman, 49 Ohio St.2d 14, 25-
       26, 358 N.E.2d 1040, paragraph 3 of the syllabus (1976) (“Where a jury
       convicts a defendant of an aggravated murder committed in the course
       of an aggravated robbery, and where that defendant is concurrently
       acquitted of a specification indicting him for identical behavior, the
       general verdict is not invalid.”).

       Although some courts valued Koss based on recency, that support has
       faded. State v. Given, 7th Dist. Mahoning No. 15 MA 0108, 2016-Ohio-
       4746, ¶ 73-75, citing Perryman (noting the conflict created by Koss and
       deeming the decision in Koss to be of limited value); see also State v.
       Lee, 1st Dist. Hamilton No. C-160294, 2017-Ohio-7377, ¶ 43; State v.
       Ayers, 10th Dist. Franklin No. 13AP-18, 2013-Ohio-5601, ¶ 24. It may
       be time to consider Koss as nothing more than an outlier; however, any
       such conclusion would be outside the scope of this appeal.

Id. at ¶ 17 -18.
               Moreover, this court has consistently held that a not guilty verdict on

firearm specifications does not present a fatal inconsistency with a guilty verdict for

the principal charge. State v. Hollins, 8th Dist. Cuyahoga No. 107642, 2020-Ohio-

4290, citing State v. Jackson, 8th Dist. Cuyahoga No. 105541, 2018-Ohio-2131, ¶ 8;

State v. Williams, 8th Dist. Cuyahoga No. 95796, 2011-Ohio-5483; State v.

Hardware, 8th Dist. Cuyahoga No. 93639, 2010-Ohio-4346, ¶ 17, citing State v.

Fair, 8th Dist. Cuyahoga No. 89653, 2008-Ohio-930; State v. Robinson, 8th Dist.

Cuyahoga No. 99290, 2013-Ohio-4375. As this court explained in Fair, “[i]t is

entirely proper for the jury to find appellant guilty of aggravated robbery without a

firearm specification.” Id. at ¶ 26. In Robinson, this court further explained:

      Robinson argues that based upon the Ohio Supreme Court’s holding in
      State v. Evans, 113 Ohio St.3d 100, 2007-Ohio-861, 863 N.E.2d 113,
      [stating that completely dependent upon, the existence of the
      underlying criminal charge] a firearm specification is considered
      dependent on the underlying charge, and thus the two should be
      considered the same count. This court, however, has consistently
      rejected this argument. * * *.

      Here, the evidence supported the felony murder, felonious assault, and
      the discharge of a firearm on or near a prohibited place, the court
      instructed on the specifications independently and separately, and the
      convictions on these counts were not dependent upon a finding on the
      specifications. Accordingly, consistent with this court’s precedent, we
      overrule the tenth assignment of error.

Robinson, 2013-Ohio-4375, ¶ 102-103.

               Therefore, the acquittals on the specifications are not fatally

inconsistent with the convictions for the principal offenses.

               Maldonado further argues that the convictions on the five-year

specification for discharging a firearm from a motor vehicle is fatally inconsistent
with the acquittals on the one-year and three-year firearm specifications. However,

as the court in State v. Crabtree, 10th Dist. Franklin No. 09AP-1097, 2010-Ohio-

3843, explained, “[a]s long as sufficient evidence supports the jury’s verdict at issue,

other seemingly inconsistent verdicts do not undermine the otherwise sufficient

evidence.” Id. at ¶ 19. “A jury need not deliver rationally consistent verdicts in order

for the verdicts to be upheld. * * * As long as sufficient evidence supports the jury’s

verdict at issue, other seemingly inconsistent verdicts do not undermine the

otherwise sufficient evidence.” Id. See also State v. Smith, 10th Dist. Franklin No.

06AP-1165, 2007-Ohio-6772, ¶ 42. Here, we conclude that the evidence supports

the fire-year firearm specifications. Moreover, under the evidence presented, it was

entirely rational for the jury to have selected the fire-year firearm specification that

specifically references the discharge of a firearm from a motor vehicle.

               This assigned error is without merit.

                                       Sierah’s Law

               In the seventh assigned of error, Maldonado argues that the trial

court erred in sentencing him under Sierah’s Law and requiring him to register as a

violent offender.

               Pursuant to R.C. 2903.41, individuals who are convicted of certain

violent offenses must register in the Violent Offender Database. Qualifying violent

offenses are aggravated murder in violation of R.C. 2903.01; murder in violation of

R.C. 2903.02; voluntary manslaughter in violation of R.C. 2903.03; kidnapping in

violation of R.C. 2905.01; and second-degree felony abduction in violation of R.C.
2905.02. Attempt, complicity, and conspiracy to commit these offenses are likewise

included as qualifying offenses.

               Here, the state concedes that Sierah’s Law is inapplicable to

Maldonado. Upon our review, we agree that Sierah’s law is inapplicable in this

matter because Maldonado was not convicted of a qualifying offense.

               This assigned error is well taken.

                          Ineffective Assistance of Counsel

               In the sixth assigned error, Maldonado argues that he received

ineffective assistance of counsel at his trial. He complains that his trial counsel did

not seek the dismissal of the five-year firearm specification, did not argue for an

instruction on the lesser offense of aggravated assault, ineffectively advocated for

the lesser offense of improperly handling a firearm in a motor vehicle, and did not

challenge application of Sierah’s Law during sentencing.

               In order to establish a claim of ineffective assistance of counsel, a

defendant must establish that counsel’s performance fell below an objective

standard of reasonable representation. Strickland v. Washington, 466 U.S. 668,

687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136,

538 N.E.2d 373 (1989), paragraph two of the syllabus. Second, a defendant must

also demonstrate that he or she was prejudiced by counsel’s performance. Id. To

show that he or she has been prejudiced by counsel’s deficient performance, the

defendant must prove that, but for counsel’s errors, the result of the trial would have

been different. Bradley at paragraph three of the syllabus.
               Herein, the claim regarding the inapplicability of the five-year firearm

specification for discharging a firearm from a motor vehicle to the charge of

discharge of a firearm on or near prohibited premises is now moot, in light of this

court’s disposition of the first assigned error.

               Turning to the next portion of the assigned error regarding the

instruction for aggravated assault, we note that Maldonado’s counsel did advocate

for an instruction on a lesser charge and repeatedly elicited questions designed to

probe Maldonado’s state during and after the fight with Rivera.              (Tr. 942.)

Therefore, we find no trial error as required under the first component of the

Strickland analysis. This portion of the assigned error lacks merit.

               Turning next to Maldonado’s complaint challenging the efficacy of his

trial counsel’s argument for a lesser instruction of improperly handling a firearm in

a motor vehicle, the evidence did not indicate that Maldonado simply discharged a

weapon or improperly transported it within R.C. 2923.16. Rather, the evidence

demonstrated that there were continuing problems between Maldonado’s family

and Rojas’s family, multiple shots were fired following the fight with Rivera, and one

of the shots struck Rojas in the neck. Therefore, counsel could have reasonably

concluded that additional argument would have been futile. This portion of the

assigned error lacks merit.

               Finally,   the   argument      regarding     Sierah’s   law   is   moot.

App.R. 12(A)(1)(c).

               The sixth assigned error is without merit.
              The conviction for discharge of a firearm on or near prohibited

premises is affirmed but remanded for resentencing, and the felonious assault

convictions are reversed and remanded for a new trial.

      It is ordered that appellee and appellant share the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




ANITA LASTER MAYS, PRESIDING JUDGE
LARRY A. JONES, SR., J., CONCURS;
MARY EILEEN KILBANE, J., CONCURS IN PART,
CONCURS IN JUDGMENT ONLY IN PART,
AND DISSENTS IN PART WITH SEPARATE OPINION
MARY EILEEN KILBANE, J., CONCURRING IN PART, CONCURRING IN
JUDGMENT ONLY IN PART, AND DISSENTING IN PART WITH SEPARATE
OPINION:

                I concur with the majority opinion as to Maldonado’s first, second,

third, fifth, and seventh assignments of error. I respectfully dissent as to the fourth

assignment of error, and I respectfully concur in judgment only as to Maldonado’s

sixth assignment of error.

                The majority found merit to Maldonado’s fourth assignment of error,

which stated:

      The trial court erred when it failed to instruct the jury on aggravated
      assault, an inferior offense to felonious assault, which was
      overwhelmingly supported by the testimony at trial.

                The parties agree that the plain error standard governs this

assignment of error. “[W]here the failure to request a jury instruction is the result

of a deliberate, tactical decision on the part of trial counsel, it is not plain error.”

State v. McDowell, 10th Dist. Franklin No. 10AP-509, 2011-Ohio-6815, ¶ 44, citing

State v. Clayton, 62 Ohio St.2d 45, 47-48, 402 N.E.2d 1189 (1980). I would not find

plain error in the trial court’s failure to instruct the jury on the offense of aggravated

assault as an inferior offense of felonious assault. Even if a different standard of

review applied, I would find that it was within the trial court’s discretion to decline

to instruct on aggravated assault in light of Maldonado’s defense that he was not the

shooter and the evidence that Maldonado was not provoked before the shooting.

                Maldonado testified that he drove home immediately after the gas

station incident and was not present at the shooting. As to provocation, although
his son testified that Maldonado was angrier than he had ever seen him and was

gripping the steering wheel of the truck during the gas station incident, Maldonado

contradicted this testimony. (Tr. 1007-1008.) Maldonado also testified, “I mean, I

was mad. I wasn’t like fiery mad. I was just — I was more concerned and upset.”

(Tr. 1006.) Thus, Maldonado’s own testimony undermines a finding of provocation

that would be necessary to merit an instruction on the inferior aggravated assault.

               I would find that Maldonado pursued a complete defense strategy

rather than invite a conviction of an inferior offense based on evidence of

provocation.    While his trial counsel requested certain other lesser offense

instructions, he did not request an instruction on the inferior offense of aggravated

assault, which indicates both his trial strategy and how he viewed the evidence.

Requesting an instruction on the inferior offense of aggravated assault would have

been inconsistent with Maldonado’s complete-defense strategy and his testimony

that he was not at the shooting and was not “fiery mad” before the shooting. That

the trial court chose not to instruct on the inferior offense sua sponte indicates that

the court similarly did not consider the evidence sufficient to support a finding of

provocation.

               Maldonado’s trial counsel did not seek an instruction on aggravated

assault and the trial court did not attempt to instruct on the inferior offense. Finding

plain error under these circumstances would hold the trial court responsible for

Maldonado’s deliberate decision to not pursue an instruction on the inferior offense

and permit Maldonado to retroactively benefit from a strategy he declined to pursue.
               Accordingly, I would find that the court did not commit plain error in

failing to instruct on the inferior offense. See State v. Clayton, 62 Ohio St.2d 45, 47-

48, 402 N.E.2d 1189 (1980) (no plain error for failure to instruct on lesser-included

offense where the defendant pursued a complete defense and waived a lesser-

included offense instruction). See also State v. McCullough, 8th Dist. Cuyahoga No.

67786, 1995 Ohio App. LEXIS 3377, *6 (Aug. 17, 1995); State v. Lockett, 8th Dist.

Cuyahoga No. 53334, 1988 Ohio App. LEXIS 534, 8-10 (Feb. 18, 1988); State v.

Brown, 8th Dist. Cuyahoga No. 52593, 1988 Ohio App. LEXIS 3020, *5-6 (July 28,

1988); State v. McDowell, 10th Dist. Franklin No. 10AP-509, 2011-Ohio-6815, ¶ 45;

State v. Glagola, 5th Dist. Stark No. 2003CA00006, 2003-Ohio-6018, ¶ 22.

               In finding error in the absence of an inferior offense instruction, the

majority opinion relies on State v. Wine, 140 Ohio St.3d 409, 2014-Ohio-3948, 18

N.E.3d 1207. But Wine considered a different question and involved a different

standard than this case. In Wine, the court considered whether “a defendant may

prevent the trial court from instructing the jury as to a lesser included offense that

is warranted by the evidence produced at trial.” Wine at ¶ 31. The court found a

defendant may not do so and affirmed the appellate court’s judgment, which held

that the trial court did not abuse its discretion by instructing the jury on lesser

included offenses. Id. at ¶ 13, 35. In contrast, Maldonado asks this court to find

plain error where the trial court did not instruct on the inferior offense and where

trial counsel did not request an inferior-offense instruction.
                In Wine, the court distinguished State v. Clayton, 62 Ohio St.2d 45,

47-48, 402 N.E.2d 1189 (1980), calling it a “much different case” because “in

Clayton, the defendant claimed that the trial court erred in not instructing the jury

on lesser included offenses, whereas here Wine argues that the court erred in giving

lesser-included-offense instructions.” Wine at ¶ 27. As in Clayton, Maldonado now

claims that the trial court erred in not instructing on the inferior offense, even

though Maldonado never requested such an instruction at trial.

                According to the Wine court, Clayton stands for the proposition “that

the trial court’s failure to instruct the jury on lesser included offenses and the

defendant’s subsequent conviction ‘[did] not amount to a manifest miscarriage of

justice and [was] not plain error.’” Wine at ¶ 30, quoting Clayton at 47-48. The

Wine court further explained,

      Clayton establishes the consequences that follow a defendant’s
      decision to waive a jury instruction that may have inured to his benefit.
      But Clayton does not say that a defendant may prevent the trial court
      from instructing the jury as to a lesser included offense that is
      warranted by the evidence produced at trial.

Wine at ¶ 31.

                I find that Clayton, not Wine, controls here. This is not a case, as in

Wine, where the defendant sought to prevent the trial court from instructing as to

an inferior or lesser offense. The trial court did not seek to give an inferior

instruction and Maldonado’s trial counsel did not request an inferior instruction.

Under Clayton, I would not find plain error in the trial court’s failure to instruct on

the inferior offense because Maldonado did not request such an instruction and
therefore waived any right to benefit from that decision on appeal.             Even if

Maldonado did request an aggravated assault instruction, I would find that it was

within the trial court’s discretion to decline to give the inferior instruction where

Maldonado’s testimony indicated that he was not at the shooting and that he was

not provoked to rage by the gas station incident before the shooting.

               Moving to Maldonado’s sixth assignment of error, I respectfully

concur in judgment only regarding whether counsel’s failure to request an

instruction for the inferior offense of aggravated assault amounted to ineffective

assistance. The sixth assignment of error states:

      Appellant’s convictions must be vacated as a result of ineffective
      assistance of trial counsel.

               The majority found that Maldonado’s trial counsel advocated for an

instruction on a lesser charge and “elicited questions designed to probe Maldonado’s

state during and after the fight with Rivera.” Failing to request an instruction on an

inferior offense does not rise to the level of ineffective assistance of counsel where

trial counsel’s strategy was to obtain an acquittal rather than a conviction of an

inferior offense. State v. Scarton, 8th Dist. Cuyahoga No. 108474, 2020-Ohio-2952,

¶ 99; State v. Lenard, 8th Dist. Cuyahoga Nos. 105342 and 105343, 2018-Ohio-

4847, ¶ 18; State v. Carter, 8th Dist. Cuyahoga No. 104653, 2017-Ohio-5573, ¶ 53-

54. I would find that trial counsel did not request an instruction on the inferior

offense of aggravated assault and that his failure to do so does not arise to ineffective

assistance of counsel.